Order entered August 18, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-19-01131-CR

                       RAY DON WILSON, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

              On Appeal from the 291st Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. F-1875289-U

                                   ORDER

      Before the Court is attorney Valencia Bush’s motion to withdraw as court-

appointed counsel for appellant Ray Don Wilson. Based on the Court’s opinion of

this date, we GRANT the motion and DIRECT the Clerk to remove Valencia

Bush as counsel for appellant. We STRIKE the brief filed by Valencia Bush in

this case.

      We ORDER the trial court to appoint new counsel to represent appellant in

this appeal and to transmit a supplemental clerk’s record including the order
appointing new counsel to this Court within FIFTEEN DAYS of the date of this

order. Once appointed, new appellate counsel shall investigate the record and file

a brief addressing any and all grounds that might arguably support the appeal

within THIRTY days of the date of the appointment.

      We DIRECT the Clerk to send copies of this order to the Honorable

Stephanie Huff, Presiding Judge, 291st Judicial District Court; Valencia Bush; the

Dallas County District Attorney’s Office, Appellate Division; and appellant Ray

Don Wilson, TDC # 02287884, Eastham Unit, 2665 Prison Road #1, Lovelady,

Texas 75851.

      We DIRECT the Clerk to remove this case from the submission docket.

      We ABATE this appeal to allow the trial court to comply with this order.

The appeal shall be reinstated when the order appointing new counsel is received

or the Court deems it appropriate to do so.




                                              /s/   ERIN A. NOWELL
                                                    JUSTICE